DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1-5, 7 and 8 in the reply filed on 01 July 2021 is acknowledged.
3.	Applicants’ cancellation of claim 6 in the reply filed on 01 July 2021 is acknowledged.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, a translation of said application has not been made of record in accordance with 37 CFR 1.55.

Claim Objections
5.	Claim 3 is objected to because of the following informalities: please, substitute “and a prism between two columns” (line 2) with --and a prism between the two columns --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Regarding independent claim 1, the recitation "an accommodating space is formed between said outer surface of said supporting pillar said the bionic bone" (lines 5-6) is vague and confusing, rendering claim 6 indefinite as to the scope of the invention. Claims 2-5, 7, and 8 depend from claim 1.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Boileau et al. (US PG Pub No. 2008/0183297 A1).
Boileau et al. ‘297 discloses an artificial bone, comprising: 
bionic bone (Figures 1, 13, and 14 - bionic bone 10; Figure 15 - bionic bone 200; Figure 17 - bionic bone 240; Figure 18 - bionic bone 260), 
supporting pillar (Figures 1, 13, 14, 15 – pillar 12; Figure 17 – pillar 246 and/or 250; Figure 18 – pillar 266), and 
three-dimensional (3D) porous scaffold structure (Figure 1 – structure 2; Figure 13 – structure 2 and/or structure 80; Figure 14 – structure 2 and/or structure 92; Figure 15 – structure 204; Figure 17 – structure 242; Figure 18 – structure 262; NOTE – at least paragraphs [0067], [0112], [0113], and [0116] disclose said “structures” as a three-dimensional puree, porous matrix, or porous scaffold or mesh); 
wherein said supporting pillar and said 3D porous scaffold structure are connected to said bionic bone (Figures 1 and 13-20), and said 3D porous scaffold structure is set to cover said supporting pillar (Figures 1 and 13-20);
wherein said supporting pillar includes an outer surface, an accommodating space is formed between said outer surface of said supporting pillar said the bionic bone (Figure 13 – space formed between ring 80, outer surface of pillar 12, and bottom surface of glenoid component 10; Figure 14 – space formed between cage 92, outer surface of pillar 12, and bottom surface of glenoid component 10; Figure 15 – space 202 – see [0116]; Figure 17 - space formed between ring 257, outer surface of pillar 246, and bottom surface of glenoid 
Regarding claim 2, wherein, a shape of a free end of said supporting pillar is changed according to patient's actual situation (the figures clearly show variations of free ends of pillar). Further, the shape of the free end of the “supporting pillar” inherently needs to match the “patient's actual situation”, otherwise there is the risk of the “supporting pillar” moving in the intramedullary canal of the patient’s bone.  
Regarding claim 7, wherein, shape and size of holes of said 3D porous scaffold structure are changed according to patient's actual situation. As shown in Figures 1, 13, 14, 15, 17, and 18, and as noted in paragraphs [0067], [0112], [0113], and [0116], there are several variations of the 3D porous scaffold structure, e.g., porous puree; porous mesh; porous matrix; porous scaffold, depending on the particular conditions, i.e., “patient's actual situation”, of a patient’s bone. Therefore, shape and size of holes of said 3D porous scaffold structure are changed according to patient's actual situation.
Regarding claim 8, wherein, said bionic bone, said supporting pillar, and said 3D porous scaffold structure are an integral structure. The Examiner is broadly interpreting the term “integral” as "unitary" or member of a "unit" (once assembled). The term "integral" was held not to be limited to a fabrication of the parts from a single piece of metal, but was inclusive of other means of maintaining the parts fixed together as a single unit (In re Larson et al., 144 U.S.P.Q. 347). "Integral" is sufficiently broad to embrace constructions united by such means as fastening and welding (In re Hotte, 177 U.S.P.Q. 326). “[t]he use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Additionally, Figure 19 also shows an embodiment wherein “said supporting pillar and said 3D porous scaffold structure are connected to said bionic bone through screw thread, respectively”.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Boileau et al. (US PG Pub No. 2008/0183297 A1) in view of Sutter etal. (US 4,328,593 A).
Boileau et al. ‘297 discloses the invention as claimed, except for particularly disclosing the supporting pillar as including two columns and a “prism” between two columns (claim 3), a cross section of said prism is rectangle (claim 4), and a cross section area of said prism is smaller than a cross section area of said columns (claim 5). However, this is already known in the art. 
Sutter et al. ‘593 teaches (Figures 1-3, 6, 10, 11, 12, and 13 ) an artificial bone, comprising: bionic bone (3), supporting pillar (7) and 3D porous scaffold structure (3D scaffold structure represented by ribs 3g and grooves 3f in combination with porous coating disclosed in C5:L54-65 and C6:L29-43); said supporting pillar and said 3D porous scaffold structure are connected to said bionic bone (Figures 1-3,10, and 11), said 3D porous scaffold structure is set to cover said supporting pillar (Figures 1-3,10, and 11, and C5:L54-65 and C6:L29-43).
Sutter et al. ‘593 teaches (see below for annotated Figure 13 of Sutter et al. ‘593) the supporting pillar as including two columns and a “prism” between two columns (Figures 12 and 13 show variations/embodiments of the “supporting pillar”, wherein the proximal half of the supporting pillar defines a column, the distal half of the supporting pillar defines another column, and a “prism” – link or connector – between said two columns), a cross section of said prism is rectangle (see annotated Figure 13 of Sutter et al. ‘593, wherein the “prism” is rectangular in both cross-section view as well as anterior view), and a cross section area of said prism is smaller than a cross section area of said columns (the “cross section area of said columns” is broadly interpreted to be the whole circumferential area of a column, which is clearly shown as being larger than “cross section area of said prism”), in order to prevent great shearing forces by providing bending resistance which is similar to that of bone (C7:L47 to C8:L5).

    PNG
    media_image1.png
    312
    235
    media_image1.png
    Greyscale
  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of the supporting pillar as including two columns and a “prism” between two columns, a cross section of said prism is rectangle, and a cross section area of said prism is smaller than a cross section area of said columns, as taught by Sutter et al. ‘593, with the invention of Boileau et al. ‘297, in order to prevent great shearing forces by providing bending resistance which is similar to that of bone.

Response to Arguments
14.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774